OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 June 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 02 March 2018. It is also noted that any rejection previously set forth in the Final Office Action dated 11 January 2022 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 10 June 2022 has been entered. Claim 11 has been amended, and new claim 21 has been added. As such, claims 1-21 remain pending; claims 13-20 have been previously withdrawn from consideration without traverse; and claims 1-12 and 21 are under consideration and have been examined on the merits. 
The amendment to claim 11 has overcome the rejection thereof under 35 U.S.C. 103 as being unpatentable over Duncan in view of Hayes. The aforesaid rejection of claim 11 has been withdrawn from said grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:
Upon amending the range in claim 11 (per the amendment filed 10 June 2022), Applicant has failed to underline the added subject matter, thus not in compliance with 37 C.F.R. 1.121(c)(2) and MPEP 714(II)(C)(B) – the new numerical value of the lower end of the range (1 mole%) should have been underlined to correctly indicate the change, i.e., “[[0.5]]1 mole%”.
Rather than issue a Notice of Non-Compliance, to facilitate compact/expedient prosecution of the instant application, the Examiner has noted the aforesaid on the record, and has proceeded with examination of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 2018/0141260; “Duncan”) (prev. cited) in view of Hayes (US 6,787,245; “Hayes”) (prev. cited).
Regarding claims 1-10 and 12, Duncan discloses lightweight polyethylene terephthalate (PET) bottles that retain good barrier properties against the permeation of oxygen, carbon dioxide, and/or water vapor, where the bottle is formed from PET blended with polyethylene furandicarboxylate (PEF), resulting in use of less PET [Abstract; 0002]. Polyethylene furandicarboxylate is synonymous to polyethylene furanoate, i.e., a polyalkylene furanoate [0034]. Duncan (generally) discloses the use of PET and PEF in the production of carbonated soft drink (CSD) bottles, and recognizes the need for new compositions that are not 100% pure PET or 100% pure PEF, while having improved barrier performance over pure PET and the capability to be processed by conventional methods [0003]. 
The blend comprises PEF and PET, where PEF ranges from 0.1 to 40 wt.% relative to total weight of blend, but may also be blended in higher amounts such that the PET ranges from 1 to 99 wt.% and the PEF ranges from 1 to 99 wt.% [0008, 0042, 0058, 0070].
Duncan discloses that the PET is packaging grade; may be modified with comonomers; and may include additives [0022]. The PET may be bio-based [0048], and preferably has an intrinsic viscosity (IV) within the range of 0.6 to 1.0 dL/g, with a stated subrange being 0.7 to 0.9 [0049]. The PEF has an IV within the range of 0.25 to 1.25 [0049]. The blend can be dry or melt blended [0039-0041]; can comprise any suitable additive [0050]; and may be injection molded into a preform and then blow molded to form a bottle [0051]. 
Duncan is silent regarding the PET of the blend being a sulfo-modified copolyester. 
Hayes teaches a sulfonated copolyester which is biodegradable; may be blended with other polymeric materials which are biodegradable or non-biodegradable; and which is suitable for forming containers for foods and beverages through blow-, stretch blow-, injection-, injection-blow-, or stretch-blow-molding, among others [col 1, 5-12, 24-39; col 2, 14-47; col 11, 58-61; col 13, 27-30; col 14, 1-10; col 19, 44-45, 60; col 33, 44-67; col 34, 1-18] (see MPEP 2144.06(II) and 2144.07). Additionally, the sulfonated copolyester exhibits an IV which is suitable for forming bottles and is higher than 0.65, up to 0.7, 0.8, 0.9 dL/g (or higher) [col 6, 7-28], of which are within the range disclosed by Duncan as preferable for the PET component of the PET/PEF blend. 
The sulfonated copolyester is formed from 100 mol% of an acid component and 100 mol% of a glycol component. The acid component comprises 20 to 97.95 mol% aromatic dicarboxylic acid that is, inter alia, terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a sulfonate component that is, inter alia, a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof. The glycol component comprises 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol [col 2, 29-43; col 3, 33-63; col 4, 11-15, 19-20, 44-66]. The presence of the sulfo group increases the melt viscosity, of which is useful for forming blown containers; as well as contributes to the biodegradability of the copolyester [col 5, 1-27]. Given that the acid component of the sulfonated copolyester contains up to 97.95 mol% terephthalic acid and up to 100 mol% ethylene glycol, the copolyester encompasses 75 mol% or more of polyethylene terephthalate. 
Duncan and Hayes are both directed toward blown containers formed from PET and/or PET blends, suitable for containing foods and beverages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the blend of Duncan utilizing the sulfonated copolyester (of Hayes) as the PET component of said blend, in order to have increased the biodegradability of the blend and the container/bottle formed therefrom, as taught by Hayes. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sulfonated copolyester of Hayes as the PET component of the blend of Duncan, as said sulfonated copolyester would have been recognized within the art as a polyester, and specifically PET, suitable for forming blends with biodegradable and non-biodegradable polymers, of which may be blown into bottles requiring barrier properties for food and beverage, and/or being a food-grade PET having an IV within the range set forth by Duncan (see MPEP 2144.06(II) and 2144.07), which exhibits increased biodegradability. 
The blend of modified Duncan would have comprised 0.1 to 40 wt.% PEF and 60 to 99.99 wt.% sulfonated copolyester (i.e., sulfo-modified copolyester), said sulfonated copolyester formed from (a) 100 mol% acid component comprising: 20 to 97.95 mol% terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof, and (b) 100 mol% glycol component comprising: 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol. The sulfonated copolyester would have had an IV ranging at least from 0.65 to 0.9 dL/g (or higher), in particular for bottle applications. The PEF component of the blend (as disclosed by Duncan) would have had an IV of from 0.25 to 1.25 dL/g. 
It is noted that Applicant’s specification (similar to Hayes) recognizes the relation between the IV of the polymers and the molecular weight [pp. 7, 2nd para]. That is, both Hayes and Applicant recognize that intrinsic viscosity is representative of molecular weight of the polymer. As such, it is further noted that the polyalkylene furanoate utilized by Applicant had an intrinsic viscosity of 1.14 dL/g, and was utilized in amounts of 10 and 20 wt.%, respectively, relative to the PET component of the blend, the total being 100 wt.% [Table 1, Examples 3, 6, 8]. The IV range for the PEF of modified Duncan ranges from 0.25 to 1.25 dL/g, of which encompasses the IV of the furanoate utilized by Applicant in the aforecited examples. Further, said PEF is included in the blend of modified Duncan in an amount of from 0.1 to 40 wt.% relative to the sulfonated copolyester, where said range encompasses both amounts of PEF (10 wt.%, 20 wt.%) utilized by Applicant. Furthermore, it is noted that the IV of the sulfonated copolyester of modified Duncan is identical or substantially identical to that which is claimed and disclosed (0.6 to 1.0 dL/g, 0.7 to 0.9 dL/g, 0.82 dL/g as disclosed pp. 10) and is included in an amount ranging from 60 to 99 wt.%. The amount of polyester component (total) utilized by Applicant within the blend ranges from 80 to 90 wt.% [Table 1]. Simply put, the sulfonated copolyester and PEF of the blend of modified Duncan are included in wt.% ranges which overlap or encompass those which Applicant discloses as being representative of the claimed invention, where said sulfonated copolyester and PEF have similar or substantially identical IVs relative to those which Applicant utilized.
Thus, given that the components of the blend of modified Duncan and Applicant’s disclosed embodiments are utilized within the same weight ranges, and have similar or substantially identical IVs, in the absence of objective evidence to the contrary, it logically flows that the molar (mol%) ranges for each of the claimed components within the blend would have been overlapped or encompassed by those implicitly disclosed by modified Duncan. Simply put, the implicit molar amount ranges of the sulfonated copolyester and PEF components of the blend of modified Duncan, respectively, would have overlapped or encompassed the claimed molar ranges, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)). The sulfonated copolyester of the blend of modified Duncan reads on claims 2, 4-10, and 12. The PEF of said blend reads on claims 1 and 3.

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nederberg et al. (US 2014/0205786; “Nederberg”) (newly cited) in view of Hayes (US 6,368,710; “Hayes ‘710”) (prev. cited) and Mehta (US 2008/0258355; “Mehta”) (newly cited).
Regarding claims 1-12 and 21, Nederberg discloses a polyester blend suitable for being formed into articles including beverage containers via blow-, injection-, injection-stretch-blow-, and extrusion-blow molding; said polyester blend including 0.1-99.9 wt.% poly(trimethylene furandicarboxylate) (PTF) and (conversely) 0.1-99.9 wt.% polyethylene terephthalate (PET) [Abstract; 0002, 0003, 0005, 0009, 0013, 0041, 0045, 0047, 0048, 0051, 0057, 0064, 0068, 0070, 0076, 0090].
Nederberg reasonably discloses/teaches that suitable IVs for the PET are approximately 0.80-0.84 [0135] (substantially identical to Applicant’s disclosed value(s) of 0.82); for the PTF, from approximately 0.52-0.92 (though not limited thereto) [0140; Table 2] (similar to Applicant’s disclosed value of 1.14). The PET of the blend comprises greater than 75 mole% polyethylene terephthalate (per the citations above, comonomer amount ranges from 0 to less than 2 mole% and includes isophthalic acid and 1,4-cyclohexanedimethanol; see also the modification below). In view of the explanation/rationale set forth above in paragraphs 19 and 20 (not repeated herein), i.e., given that the blending weight ranges for the PTF and PET disclosed by Nederberg overlap/encompass those disclosed by Applicant, and given that the IVs for the aforesaid are substantially identical/similar to those disclosed by Applicant, in the absence of factually-supported objective evidence to the contrary, it logically flows that the molar (mol%) ranges for each of the claimed components within the blend (75-95 mole% copolyester; 5-25 mole% furanoate) would have been overlapped or encompassed by those implicitly disclosed by Nederberg (see MPEP 2144.05(I)).
Nederberg is silent regarding the PET component of the blend being formed from/comprising 0.1 to 5 mole% modification with a sulfonate compound, i.e., being a sulfo-modified copolyester.
Hayes ‘710 (prev. cited – see paragraphs 13 and 14 of the Non-Final Office Action dated 04 January 2021; paragraphs 11 and 12 of the Final Office Action dated 27 April 2021) teaches that the addition of (preferably) 0.5 to 5 mole% percent of a metal salt of 5-sulfoisophthalic acid (metal being sodium, potassium, or lithium, inter alia) to the acid components which form PET significantly increases the degradability characteristics thereof, said PET suitable for being formed into blown containers for food and beverage [col. 3, 40-67; col. 4, 1-16].
Mehta teaches, in a similar fashion to Hayes ‘710, that the addition of a metal salt (e.g., sodium, potassium, or lithium, inter alia) of 5-sulfoisophthalic acid, in an amount of 0.1 to 5.0 mole% (relative to 100 mol% total of all components, i.e., diacid and diol), to the dicarboxylic acid component(s) which form PET, along with 2.5 to 15.0 mole% isophthalic acid or 1,4-cyclohexanedimethanol (again, on the basis of 100 mole% of all components total), significantly reduces the haze of articles formed from said PET [Abstract; 0003, 0019, 0020-0033, 0036, 0067; Table 1, Run 7].
Nederberg and Hayes ‘710 are both directed to PET and molded articles formed therefrom including bottles for beverages. Nederberg and Mehta are both directed to PET and molded articles formed therefrom including bottles for beverages.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the PET included in the blend of Nederberg by utilizing (i) 0.5 to 5.0 mole% of a metal salt (e.g., sodium, potassium, lithium) of 5-sulfoisophthalic acid as a reactant (i.e., alongside terephthalic acid) as taught by Hayes ‘710 (and Mehta), in order to increase the degradability of the blend and thus the articles formed therefrom (taught by Hayes ‘710), along with (ii) 2.5 to 15.0 mole% isophthalic acid or 1,4-cyclohexanedimethanol, as taught by Mehta, in order to decrease haze (i.e., 1.25 to 7.5 mole% on the basis of either the dicarboxylic acid or diol component(s), respectively). 
Per the aforesaid modifications, the PET of the blend of Nederberg would have been formed from (e.g.) (i) diacid components (based on 100 mole% total of diacid components) including 0.5 to 5.0 mole% metal salt of 5-sulfoisophthalic acid, 1.25 to 7.5 mole% isophthalic acid, and 87.5 to 98.25 mole% terephthalic acid, and (ii) 100 mole% ethylene glycol, of which is within the claimed range of “at least about 75 mole% of polyethylene terephthalate”. Alternatively, the PET of the blend would have been formed from (e.g.) (i) diacid components including 0.5 to 5.0 mole% metal salt of 5-sulfoisophthalic acid and 95.0 to 99.5 mole% terephthalic acid, and (ii) 1.25 to 7.5 mole% 1,4-cyclohexanedimethanol and 92.5 to 98.75 mole% ethylene glycol (based on 100 mole% total of diol components), of which is also within the claimed range of “at least about 75 mole% of polyethylene terephthalate”.
The sulfo-modified PET/PTF blend of Nederberg, set forth above, reads on all of the limitations of claim 1 (see MPEP 2144.05(I)). The PET being modified with a sodium, potassium, or lithium salt of 5-sulfoisophthalic acid (in the aforesaid amount of 0.5 to 5 mole% relative to 100 mole% total diacid components) reads on claims 2, 4-8, 11 (see MPEP 2144.05(I)), and 12. The PTF of the blend reads on claims 3 and 21. 
Given that the sulfo-modified PET set forth above (i) is disclosed by Nederberg (prior to modification) as having an IV within the claimed ranges specified by claims 9 and 10, and (ii) is substantially identical to the claimed and disclosed sulfo-modified copolyester (in accordance with the modification set forth above) in terms of the modifying acids or diols and (molar) amounts thereof, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the sulfo-modified PET would have inherently exhibited an IV within the claimed range of 0.7 to 0.9 (see MPEP 2112(V) and 2112.01(I)), thereby meeting the limitations of claims 9 and 10. 

Response to Arguments
Applicant’s arguments, see Remarks filed 10 June 2022, pp. 7-15, have been fully considered but are not found persuasive. 
On pp. 11 and 12 of the Remarks, Applicant asserts that Duncan does not disclose modifying the PET in the PET/PEF blend disclosed therein, or the blend itself, and that paragraph [0022] does not suggest modification of said PET. 
The Examiner agrees that while [0022] is directed to PET in reference to a “standard PET bottle”, and does not explicitly suggest modification of the PET therein, it is first noted that the sentence explicitly reads: “The PET grade for packaging is typically modified with a small amount of comonomer usually chosen from but not limited to 1,4-cyclohexanedimethnaol or isophthalic acid and may or may not include other additives”. Therefore, Duncan is being relied upon, based on the aforesaid paragraph, not for an explicit suggestion to modify the PET/PEF blend therein, but rather, for the general teaching that PET typically utilized in beverage bottles is modified with comonomers, as is clear from any of the additional cited references herein. 
Second, it is noted that the aforesaid paragraph of Duncan is not relied upon solely for the modification suggested in the grounds of rejection, but rather, the cited teachings of Hayes are relied upon (in addition to the entire disclosure of Duncan, as cited by the Examiner) for addition of the 5-sulfoisophthalic acid metal salt monomer for modification of the PET in the blend, where it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145(IV)). Thus, it is the Examiner’s position that Applicant is taking an overly narrow view of the Duncan reference and cited/relied upon portions. 
For these reasons, Applicant’s arguments have not been found persuasive.

On pp. 12 of the Remarks, Applicant asserts that there is no teaching cited which would motivate one of ordinary skill in the art to combine Hayes and Duncan; and further, that Duncan is noted directed to biodegradability and no motivation from Duncan has been cited to modify the blend thereof as proposed in the grounds of rejection.
First, the Examiner maintains that sufficient motivation taught by Hayes has been appropriately cited/relied upon in combining the prior art references (see “Response to Arguments” section of the Final Office Action, paragraphs 19-25) – Hayes explicitly attributes the presence of the sulfo group to significantly increasing the biodegradability of the articles formed from the copolyester [col. 5, ln. 6-9]. Second, Duncan need not be directed to biodegradability for the motivation relied upon in Hayes to be relevant/applicable to the blend of Duncan. There is no requirement which states that a primary reference must explicitly recognize the problem or benefits associated with, or being discussed/taught, in the secondary reference. In other words, Duncan not explicitly reciting “biodegradable” nor discussing biodegradability in general does not negate nor render nonobvious the teachings of Hayes and modification(s) to Duncan based thereon. It is clear that Applicant is arguing against the references in an individual manner, rather than the combination as set forth by the Examiner; and/or that Applicant has misconstrued the grounds of rejection set forth.
For these reasons, Applicant’s arguments have not been found persuasive.

On pp. 12-13 of the Remarks, Applicant asserts that the Examiner has engaged in improper hindsight reasoning in formulating the grounds of rejection, based solely on Applicant’s claims as a template for combining the prior art references. 
The Examiner respectfully disagrees – as set forth above, sufficient motivation taught by Hayes has been properly relied upon for modification, and Applicant has failed to identify what portion, if any, of Applicant’s specification/claims have been solely gleaned upon in formulating the grounds of the obviousness-type rejection (see MPEP 2145(X)(A)). Additionally, Applicant has failed to address the additional/alternative motivation set forth/relied upon by the Examiner (see paragraph 17 above; see paragraph 23 of the Final Office Action). 
For these reasons, Applicant’s argument has not been found persuasive.

On pp. 14 and 15 of the Remarks, Applicant asserts (i) that one of ordinary skill in the art would not have been motivated to combine Duncan with Hayes because the present invention is not directed to biodegradability; and (ii) the use of the biodegradable sulfo-modified copolyester (of Hayes, in the blend of Duncan) would not provide the required properties for carbonated soft drink bottles such as high gas barrier properties, as required by the claims.
However, Applicant’s assertion (i) is not found persuasive, as MPEP 2144 states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. 
Applicant’s assertion (ii) is not found persuasive, as it is noted that none of the claims under consideration recite a gas barrier requirement nor a carbonated soft drink bottle requirement. The claims are simply directed to a polyester composition. Additionally, it is noted that Hayes explicitly recites that the sulfonated copolyester provides good moisture barrier, oxygen barrier, and carbon dioxide barrier properties; as well as the copolyester being suitable for forming into blown bottles or other containers intended for use with foodstuffs and beverages [col 14, 1-31; col 19, 45-67; col 20, 1-8].
For these reasons, of which were articulated in paragraphs 19 and 20 of the Final Office Action, Applicant’s arguments have not been found persuasive. 

On pp. 15 of the Remarks, Applicant asserts that the proposed combination of prior art references would have rendered the prior art unsatisfactory for its intended purpose because the use of sulfonated copolyester would not provide the properties required for carbonated soft drink bottles and the like, and thus eliminates the benefit provided by the primary reference. 
However, Applicant does not identify the aforesaid properties, nor the rationale as to how or why the use of the sulfonated copolyester would not result in the required properties and the invention being unsatisfactory for its intended purpose (see MPEP 2145 – arguments of counsel cannot take the place of factually supported objective evidence) – in other words, Applicant’s assertion is not founded in/supported by fact(s) or technical reasoning, but rather, conclusory statements. Additionally, it is noted that Hayes explicitly teaches [col 33, 44-60; col 34, 6-18] that the sulfonated copolyesters are useful for forming food and beverage bottles typically formed from PET; can be blown/processed using the same equipment as PET; and that the containers formed therefrom are clear and transparent. Furthermore, it is noted that Applicant’s assertion is essentially (i.e., via comparison to the prior art blend defined by the combination of references) stating that their own claimed invention would not be satisfactory for forming blown bottles for beverages, of which is in direct contradiction to the written description.
For these reasons, Applicant’s arguments have not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. 
US 2013/0095269 to Carman, Jr. et al. – [Abstract; 0001, 0004-0010, 1031-1035, 1037]
US 2012/0322908 to Bastioli – [Abstract; 0001, 0003, 0012-0016, 0020, 0110]
US 2017/0267390 to Chiang et al. – [Abstract; Figs.; 0018]
US 2011/0282020 to Sipos – [Abstract; 0017-0019, 0022, 0024, 0028, 0032, 0041, 0043-0045, 0048, 0049]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782